DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-2, 4-9, 11-14, 16-20 and 26-28 are have been examined in this application.  This communication is a Non-Final Rejection in response to the “Supplemental Amendment” and “Remarks” filed on September 29, 2020.
Claim Objections
Claims 1-2, 4-7, 14, 16-20 and 26-28 are objected to because of the following informalities: These claims do not appear to be commensurate in scope with Claims 8-9 and 11-14.  Specifically, these claims do not set forth the formula set forth in Claim 8, which is the only embodiment set forth in the specification whereby the perturbed variation of the current best practice treatment is generated.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-2, 4-9, 11-14, 16-20 and 26-28  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea-a mental process) without reciting significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
	Claims 1, 8, 14 and 18 are independent.  Claims 1 and 8 are method claims and therefore fall into the statutory category of a “process.”  Likewise, Claims 14 and 18 are system claims and fall into the statutory of “machine.”  Otherwise, all these four claims are similar.  The limitations in these independent claims, as drafted, under the broadest reasonable interpretation, covers synthesizing an improvement to a best practice treatment of a medical condition.  Nothing in the claim limitations preclude the invention from being performed in the mind.  “[D]etermining a current best practice for medical treatment; synthesizing a plurality of perturbed variations of the current best practice; identifying a plurality of new treatment outcomes resulting from the treatment of a plurality of patients each receiving one of the plurality of perturbed variations of the current best practice treatment and synthesizing a proposed new best practice treatment based on the plurality of treatment outcomes” can all be performed in the mind without the use or employment of any technological elements.
	The independent claims have been amended to recite that the “evidence data system” comprises a cohort that exceeds one thousand patients, however, the Office views this as a mere drafting effort to overcome 35 U.S.C. 101.  If the database contains data on a thousand patients, it is possible that several humans could have added this data into the database.
	Any technological elements recited in the claims are recited in a generic matter with a high level of generality and are routine, convention and standard computing functions.  The claimed methods/processes appear to be performed by a general purpose computer.  The claims nor the specification appear to disclose a specific purpose computer that is used to perform the claimed methods/processes.
	Moreover, this judicial exception is not integrated into a practical application.  None of the limitations integrate this abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The functions performed by the any technological components are versions of performing well-understood, routine and conventional computing functions such as  performing repetitive calculations (i.e. determining perturbed variations of treatments) using well known algorithms such as a gradient climb algorithm, a simulated annealing algorithm and a genetic algorithm and receiving data (i.e. receiving a plurality of treatment outcomes).  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
See also Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").
 See also MPEP 2106.05(d)(II).
The applicants argue the claims recite a technological improvement to the computerized analysis that is associated with a medical treatment system that is achieved through the ability to optimize the generation of sample data that supports the synthesis of a best new current medical practice treatment.  However, the Office would like to point out that the claimed manner of generating this sample data (i.e. the perturbed variation of the current best practice) appears to be generated through standard arithmetic operations such as addition and multiplication and/or a combination of these operations.  Therefore, the computer is not performing any operation that cannot be performed in the human mind.  The invention therefore does not require the use of any special type of hardware other than a standard processor.  Therefore, it is not clear how the claimed invention improves the relevant existing technology of generating treatment alternatives when these treatment alternatives can be performed in the human mind or in the minds of many humans.
The dependent claims, Claims 2-7, 9-13, 15-17, 19-20, and 26-28, do not add any limitations that take these independent claims outside the realm of reciting an abstract idea without reciting significantly more or integrating the abstract idea into a practical application and are field of use limitations.   
Response to Arguments
	6.	Applicant's arguments and amendments filed on February 24, 2021 have been considered.  Based on these arguments and the amendments, the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections have been withdrawn.
	7.	With regard to the 35 U.S.C. 101 rejections, the applicant argues that the steps set forth in the invention cannot be practically performed in the human mind.  However, the applicant has not specifically set forth which limitation cannot be practically performed in the human mind. Applicant goes on to argue that the step of generating a perturbed variation, applying this treatment to a patient and then generating a new best current practice are a practical application.  However, as noted above in the 35 U.S.C. 101 rejection, these steps are merely versions of well-understood, routine and conventional computing functions and, thus, they cannot said to be a practical application of an abstract idea.  
	Applicant argues that the invention set forth in the claims cannot practically be done solely in the human mind, however, it is noted that the independent claims do not disclose a minimum number of records and only disclose a plurality (i.e. more than one).  Claim 25 sets forth a thousand patients but it is possible for a human to perform this calculation for a thousand patients.  
The assertion that the invention claims a technological improvement because of the synthesis of a new type of treatment based on perturbed variations is without merit because as has been set forth above in the 35 U.S.C. 101 rejection this step merely involves performing repetitive calculation. Applicants argue that the Office Action has not shown why a repetitive calculation cannot be a technological improvement, however, the burden is on the Applicant to establish this finding.  
The independent claims have been amended to recite that the “evidence data system” comprises a cohort that exceeds one thousand patients, however, the Office views this as a mere drafting effort to overcome 35 U.S.C. 101.  If the database contains data on a thousand patients, it is possible that several humans could have added this data into the database.
The applicants argue the claims recite a technological improvement to the computerized analysis that is associated with a medical treatment system that is achieved through the ability to optimize the generation of sample data that supports the synthesis of a best new current medical practice treatment.  However, the Office would like to point out that the claimed manner of generating this sample data (i.e. the perturbed variation of the current best practice) appears to be generated through standard arithmetic operations such as addition and multiplication and/or a combination of these operations.  Therefore, the computer is not performing any operation that cannot be performed in the human mind.  The invention therefore does not require the use of any special type of hardware other than a standard processor.  Therefore, it is not clear how the claimed invention improves the relevant existing technology of generating treatment alternatives when these treatment alternatives can be performed in the human mind or in the minds of many humans.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following additional prior art publications are cited:
	US Patent Application Publication 2017/0296746 (Section [0046]).
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Vivek D Koppikar/
Primary Examiner, Art Unit 3626
April 16, 2021